                Case 20-10343-LSS               Doc 5787        Filed 07/27/21         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

     In re:                                                       Chapter 11


                                                                  Case No. 20-10343 (LSS)
     BOY SCOUTS OF AMERICA AND

     DELAWARE BSA, LLC,1                                          Jointly Administered


                                                                  Re: D.I. 5466 and 5682
                                         Debtors.


     JOINDER TO OBJECTION TO DEBTORS’ MOTION FOR ENTRY OF AN ORDER,
        PURSUANT TO SECTIONS 363(b) AND 105(a) OF THE BANKRUPTCY CODE,
    (I) AUTHORIZING THE DEBTORS TO ENTER INTO AND PERFORM UNDER THE
                  RESTRUCTURING SUPPORT AGREEMENT, AND
                       (II) GRANTING RELATED RELIEF
         The claimants represented by the undersigned counsel, and set out by claim number in

Exhibit A, join the Objection to Debtors’ Motion for Entry of an Order, Pursuant to Sections 363(b)

and 105(a) of the Bankruptcy Code, (I) Authorizing the Debtors to Enter Into and Perform Under

the Restructuring Support Agreement, and (II) Granting Related Relief (Dkt. 5682).

                                                                Respectfully submitted,

                                                                BIELLI & KLAUDER, LLC

Dated: July 27, 2021                                            /s/ David M. Klauder
                                                                David M. Klauder, Esq. (No. 5769)
                                                                1204 N. King Street
                                                                Wilmington, DE 19801
                                                                Phone: (302) 803-4600
                                                                Fax: (302) 397-2557
                                                                Email: dklauder@bk-legal.com


1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
Case 20-10343-LSS   Doc 5787   Filed 07/27/21    Page 2 of 3




                               - and -

                               MESSA & ASSOCIATES, P.C.

                               /s/ Ashley B. DiLiberto
                               Joseph L. Messa, Jr., Esquire
                               Ashley B. DiLiberto, Esquire
                               123 S. 22nd St.
                               Philadelphia, PA 19103
                               Phone: (215) 568-3500
                               Facsimile: (215) 568-3501
                               jmessa@messalaw.com
                               adiliberto@messalaw.com

                               Counsel to the Messa & Associates Claimants




                          2
              Case 20-10343-LSS       Doc 5787     Filed 07/27/21     Page 3 of 3




                                      EXHIBIT A
        The foregoing Joinder to Objection to Debtors’ Motion for Entry of an Order, Pursuant to
Sections 363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing the Debtors to Enter Into
and Perform Under the Restructuring Support Agreement, and (II) Granting Related Relief was
filed by the following creditors who each filed a Sexual Abuse Survivor Proof of Claim. The
numbers below are the claim numbers for each creditor’s Sexual Abuse Survivor Proof of Claim.

      31436

      91264

      69381

      93697

      90747

      67571

      57160

      31654

      69358

      57085

      67617

      69381

      67657




                                               3
